NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
IN RE SDI TECI~INOLOGIES, INC.,
Petitioner. ~
Misce11aneous Docket No. 105
On Petition for Writ of Manda1nus to the United States
District Court for the District of Massachusetts. in case no.
09-CV-11439, Judge Wil1ian1 G. Young.
ON PETITION
ORDER
SDI Techno1ogies, Inc. submits a petition for a writ of
mandamus to direct the United States District Court for
the District of Massachusetts to stay proceedings pending
reexamination a
Up0n consideration thereof,
‘ IT ls ORDERED THAT:
Bose Corp. is directed to respond no later than Octo-
ber 27, 2011.

IN RE SDI TECHNOLOGIES
FoR THE CoURT
UCT 1 3 2011 /s/ Jan H0rba1y
Date J an I-Iorbaly
cc: Matthew B. Lowrie, Esq
Mark J. Herbert, Esq.
MattheW J. Hi1nich, Esq.
Da1e A. Ma1one, Esq.
C1erk
2
Clerk, United States District Court for the District of
Massachusetts n
329 l.S. COURT
0
`I`HE FEDERA
ss
Q'u=
§§
1.SFOR
UIT
iDCT 13 2011
lo
.lAN HDRBALY
CLERK